In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1582V
                                      Filed: May 27, 2016
                                          Unpublished

****************************
DONNA SODERMAN,                            *
                                           *
                     Petitioner,           *     Ruling on Entitlement; Concession;
v.                                         *     Influenza (“Flu”) Vaccine; Shoulder
                                           *     Injury Related to Vaccine Administration
SECRETARY OF HEALTH                        *     (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                        *     (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Robert P. Coleman, III, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On December 29, 2015, Donna Soderman (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that as a result of receiving
an influenza (“flu”) vaccination on October 26, 2014, she suffered an injury to her right
shoulder. Petition at 1-2. The case was assigned to the Special Processing Unit
(“SPU”) of the Office of Special Masters.

       On May 25, 2016, respondent filed her Rule 4(c) Report in which she conceded
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent concluded that petitioner’s alleged injury is consistent with
a shoulder injury related to vaccine administration (“SIRVA”), and that it was caused-in-
fact by the flu vaccine she received in her right arm on October 26, 2014. Id. at 5.
Respondent further stated that no other causes for petitioner’s SIRVA were identified,

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and records show that she suffered the sequela of her injury for more than six months.
Id. Thus, based on the medical evidence in the record, petitioner has met all legal
prerequisites for compensation under the Act. Id.

     In view of respondent’s concession and the evidence in the record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                           2